Citation Nr: 0517690	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-12 271	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim for increase for tinnitus.  A statement of 
the case was thereafter issued by the RO in Baltimore, 
Maryland, and it was that RO that certified this appeal for 
the Board's review.

In May 2005, the veteran moved the Board to advance his case 
on its docket, and such motion was granted later in May 2005, 
based on his advanced age.  Expedited consideration of the 
veteran's appeal was then undertaken.


FINDING OF FACT

On June 14, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran-
appellant that he wished to withdraw his pending appeal for 
an increased rating for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the a 
veteran-appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  Here, the 
veteran, by means of correspondence executed by him in April 
2004 and received by the Board on June 14, 2004, has elected 
to withdraw the instant appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must therefore be 
dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


